Citation Nr: 0517937	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-00 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
gunshot wound (GSW) left (non-dominant) upper arm, muscle 
groups (MG) V and VI, residuals of contused left brachial 
artery.

2.  Entitlement to an evaluation in excess of 10 percent for 
gunshot wound (GSW) left (non-dominant) forearm, muscle group 
(MG) VIII, sensory deficit left radial nerve.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in September 2004.  This matter was 
originally on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Lincoln, Nebraska.

Initially, the Board of Veterans' Appeals (Board) notes that 
in a previous Board decision dated in November 2002, the 
Board denied entitlement to an initial evaluation in excess 
of 30 percent for service-connected post-traumatic stress 
disorder (PTSD), and entitlement to an effective date earlier 
than June 15, 1999, for a grant of special monthly 
compensation (SMC) based on the loss of use of, or blindness 
in, an eye, having light perception only.  The Board further 
notes that the veteran filed a timely appeal with the Board's 
denial of those issues, and that an appeal is currently 
pending before the United States Court of Appeals for 
Veterans Claims (previously known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court").

Concurrent with the Board's November 2002 decision, the Board 
advised the veteran that the Board was going to undertake 
further development with respect to the remaining issues of 
entitlement to increased evaluations for GSW left (minor) 
upper arm, MG V and VI, residuals of contused left brachial 
artery, and GSW left (minor) lower arm, MG VIII, sensory 
deficit left radial nerve, and that these issues would be the 
subject of a separate Board decision.  Thereafter, before the 
Board had a chance to accomplish that further development, 
the case of Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that 
the Board was precluded from engaging in such action.  
Consequently, the Board, in September 2004, remanded the case 
for such development.

The Board notes that the veteran's service connected left arm 
disabilities were originally characterized as (1) GSW left 
(minor) upper arm, MG VI and MB V; residuals of contused left 
brachial artery and (2) GSW left (minor) lower arm, MG VIII; 
sensory deficit left radial nerve.  The Board notes that the 
first VA examination conducted in November 1968 noted that in 
addition to the surgical scar extending from the axilla along 
the inner side of the arm for approximately 13.5 cm., the 
veteran had a GSW scar over the radial side of the forearm, a 
GSW scar slightly to the volar side slightly above the first 
level, a GSW scar right in the central portion of the biceps 
just about where the main body of the biceps muscle would be, 
and another GSW scar, in the posterior triceps.  

A statement of the case on the issue of separate ratings for 
gunshot wound residuals affecting Muscle Groups V and VI was 
sent to the veteran on or about February 25, 2002.  No 
substantive appeal after that statement of the case has been 
received. 

FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The veteran suffered GSW to the left upper extremity.

3.  The veteran has moderate injury to MG V and moderate 
injury to MG VI, muscle groups in the same anatomical region 
acting on different joints.

4.  The veteran has moderate injury to MG VIII.

CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 20 percent for GSW left 
(non-dominant) upper arm, MG V and MG VI, residuals of 
contused left brachial artery, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.55, 
4.56, 4.73, Diagnostic Codes 5305, 5306 (2004).

2.  Criteria for a rating higher than 10 percent for GSW left 
(non-dominant) forearm, MG VIII, sensory deficit left radial 
nerve, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.55, 4.56, 4.73, Diagnostic Code 5308 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

Pursuant to the Board's September 2004 Remand, the veteran 
was afforded a VA muscles examination to determine the 
severity of his service-connected GSW injuries to his left 
arm.  Based on the foregoing actions, the Board finds that 
there has been compliance with the Board's September 2004 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In November 2004, the RO sent a letter to the veteran 
advising him what evidence was required to substantiate his 
claim.  The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
The November 2004 notice letter specifically stated that if 
the evidence is not in the veteran's possession, he must give 
VA enough information about the evidence so that VA could 
request it from the person or agency that has it.  The Board 
finds that the veteran was sufficiently put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, only after the rating action 
was promulgated did the RO, in November 2004, provide notice 
to the claimant regarding what information and evidence was 
needed to substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
November 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of his case to the 
Board, and the content of the notice letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  In fact, the veteran 
submitted a statement in support of claim in March 2005 which 
stated that he had no further information to submit.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  Further, the veteran was afforded a VA 
examination in connection with his claim.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

II.	Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must also consider the 
extent the veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated due to the extent of pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when his symptoms "flare up," such as during 
prolonged use, and assuming these factors are not already 
contemplated in the governing rating criteria.  See also 38 
C.F.R. §§ 4.40, 4.45.

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions. 38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14.  Additionally, 
the combined evaluation of muscle groups acting on a single 
unankylosed joint must be lower than the rating for 
unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  38 C.F.R. § 
4.55(d).  When compensable muscle group injuries are in the 
same anatomical region, but do not act on the same joint, the 
rating for the most severely injured muscle group will be 
increased by one level, and used as the combined evaluation 
for all affected muscle groups.  38 C.F.R. § 4.55(e).  
Otherwise, for muscle group injuries in different anatomical 
regions (not acting on ankylosed joints), each injury is 
separately rated, and ratings are then combined under VA's 
"combined ratings table" at 38 C.F.R. § 4.25, for the 
purposes of determining schedular compensation ratings.

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).

Under diagnostic codes (DC) 5301 to 5323, muscle injuries 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  38 C.F.R. 
§ 4.56(d).

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There are no cardinal signs or 
symptoms of muscle disability as denied in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus.  
There would be no impairment of function, or metallic 
fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury:  (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

III.	Factual History

During the veteran's period of active service in the Republic 
of Vietnam in March 1968, the veteran sustained a GSW to his 
left upper arm with contusion of the brachial artery and a 
wound to his left forearm with no fracture and no apparent 
nerve involvement.  The wounds were debrided and a 1-cm. 
portion of the contused left brachial artery was repaired.  
It was later noted that the veteran had some weakness and 
paresthesias in the left forearm and hand and there was an 
area of hypesthesia following the ulnar distribution of the 
left forearm and hand.  Diagnosis was GSW of left upper arm 
and forearm with thrombosis of the left brachial artery, end-
to-end anastomosis of the left brachial artery, and weakness 
and hypesthesia of the left hand, secondary to median nerve 
contusion, treated and improved.    

Service connection was granted in December 1968 for GSW to 
the left (minor) upper arm (MG VI and MG V) with residuals of 
contused left brachial artery, and a 20 percent disability 
rating was assigned.  Service connection was also granted for 
GSW to the left (minor) lower arm (MG VIII) with sensory 
deficit left radial nerve, and a 10 percent disability rating 
was assigned.

In a claim for increase, received at the RO in August 2000, 
the veteran stated that he felt that his service-connected 
conditions had worsened in severity.  In an August 2001 
rating decision, the RO continued the ratings for the 
service-connected GSW residuals to the left arm.  The veteran 
timely appealed that determination.

The veteran was afforded VA examinations in April 2001 and 
November 2004 in conjunction with his claim.  At the April 
2001 VA examination, the veteran reported pain and weakness 
in his right upper and lower arm with physical activity.  
Examination of the left upper extremity revealed multiple 
scars.  There was a 5-cm. scar on the left upper arm, inner 
side; a 6-cm. scar in the left lower arm side, inner side; a 
5-mm. round scar on the left lower arm; a 15-cm. scar on the 
left upper arm posterior portion; and a 6-cm. scar on the 
left upper arm posterior portion.  There was a small amount 
of muscle loss in biceps and possibly medial head of the 
triceps.  In addition, there was muscle loss in extensor 
muscles of the left lower arm, possibly extensor digitorum 
muscle group.  The examiner noted that the veteran's muscle 
strength, mistakenly recorded as in his "right hand 
squeeze", was 4/5; biceps was 5/5; triceps was 5-/5; deltoid 
was 4/5.  The examiner noted that most of the veteran's 
muscle strength was due to pain and that there was no muscle 
herniation.     

The examiner noted that left shoulder forward flexion was 
170, abduction was 170, external rotation was 80, internal 
rotation was 80 and that all the movements became painful 
when approaching full range.  There was no obvious nerve 
damage.  The examiner noted that the veteran's range of 
motion function was limited by pain, weakness, and lack of 
endurance following repetitive use of the extremities.  The 
examiner noted that the veteran was unable to do his garden 
work or carry buckets of food for his animals.  The diagnosis 
was status post extensive left arm GSW with residual muscle 
loss and residual pain.

At the VA examination conducted in November 2004, the veteran 
stated that he did not have any specific pain the left upper 
extremity, instead he reported occasional flare-ups in which 
he experienced cramping while driving or when he used his arm 
frequently which resolved by simply shaking it out or 
resting.  The veteran reportedly stated that he did not take 
any specific medications for this disability or use a brace 
or a cane, that the disability did not prevent him from doing 
any of his activities of daily living, and that he was able 
to get along with most tasks without problem.  The examiner 
noted that the veteran was right hand dominant and the 
disability was on the left (non-dominant) side.

Examination of the left upper extremity revealed that the 
veteran was sensate to light touch in the radial ulnar and 
median nerve distributions, and there were no areas of 
numbness.  He demonstrated 5/5 strength in the intrinsic 
muscles, 5/5 strength with pinch, and 5/5 strength with 
radial and ulnar deviation.  The veteran also demonstrated 
5/5 strength with pronation and supination with flexion and 
extension of the elbow as well as forward flexion, internal 
and external rotation of the shoulder.  The veteran 
demonstrated full range of motion in the hand, wrist and 
flexion extension of the elbow.  He had full pronation and 
full supination.  There were scars present on the radial mid 
forearm and the ulnar mid forearm on the dorsal aspect as 
well as a scar on the anterior medial aspect and posterior 
medial aspect of the arm with a 5-inch incision on the medial 
portion.  Radial and ulnar pulses were 2+ and easily 
palpable.  X-rays were normal with no specific bony injuries.  
The examiner noted that after approximately 10 repetitions, 
the veteran did not demonstrate any additional weakness or 
fatigue.  There was very slight lack of endurance, and there 
was no increased pain or limitation of joint function.

The assessment was "Status post gunshot wound to the left 
forearm and left arm with little to no residual deficit.  He 
does have slight increased fatigability with multiple 
repetitions; I suspect that this would be worse with 
prolonged use such as driving a tractor for greater periods 
of time i.e. 30 to 60 minutes.  In my opinion this would be a 
very mild impairment in function and would not significantly 
limit the veteran's functional ability to help his son on the 
farm and complete his activities of daily living."

IV.	GSW to Left Arm

The veteran's service-connected GSW, left upper arm, is rated 
under Diagnostic Codes 5306, Muscle Group VI, for the (non-
dominant) left upper arm.  The May 2001 VA examination report 
reflects that there was a small amount of muscle loss in 
biceps and possibly medial head of the triceps.  The triceps 
are in Muscle Group VI, and the biceps are in Muscle Group V.  
Injury to both muscle groups are compensable and in the same 
anatomical region but do not act on the same joint.  The 
veteran demonstrated disability affecting both the shoulder 
and the elbow; therefore, the Board must rate the most 
severely injured muscle group one level beyond the scheduled 
rating and use that rating as the combined evaluation for 
both affected muscle groups.     

Muscle Group V involves the flexor muscles of the elbow to 
include the biceps; brachialis; and brachioradialis.  For the 
non-dominant extremity a noncompensable rating is assigned 
for slight disability, a 10 percent rating is assigned for 
moderate disability, a 20 percent rating is assigned for 
moderately severe disability, and a 30 percent rating is 
assigned for severe disability.  38 C.F.R. § 4.73, Diagnostic 
Code 5305.  

Muscle Group VI consists of the extensor muscles of the elbow 
(long head of triceps is a stabilizer of shoulder joint) to 
include triceps and anconeus.  For the non-dominant extremity 
a noncompensable rating is assigned for slight disability, a 
10 percent rating is assigned for moderate disability, a 20 
percent rating is assigned for moderately severe disability, 
and a 30 percent rating is assigned for severe disability.  
38 C.F.R. § 4.73, Diagnostic Code 5306.

It is undisputed that the veteran is right-handed.  

The record indicates that the VA examinations in April 2001 
and November 2004 demonstrated injuries of no more than 
moderate severity to MG V and MG VI.  There is no evidence of 
consistent complaints of cardinal signs and symptoms of 
muscle disability worse than those shown for moderate muscle 
injuries.  The veteran stated that he lives with his son and 
helps part-time on the farm occasionally driving a tractor or 
a truck.  The evidence does not indicate that the veteran is 
unable to keep up with work requirements.  While the April 
2001 examiner noted that the veteran was unable to do his 
garden work or carry buckets of food for his animals, the 
November 2004 examiner noted that the veteran's disability 
did not prevent him from doing any of his activities of daily 
living and that he was able to get along with most tasks 
without problem.  

In addition, there is some indication that the veteran's 
strength and endurance in his left arm have improved since 
the April 2001 VA examination.  Tests of strength in November 
2004 did not demonstrate positive evidence of impairment, and 
tests of endurance demonstrated only a very slight lack of 
endurance and fatigability.

The evidence of record for either MG V or MG VI injury does 
not meet the criteria for the next higher 20 percent 
evaluation for a moderately severe injury characterized as a 
through-and-through or deep-penetrating wound with 
debridement, prolonged infection, or sloughing of soft parts 
and intramuscular scarring.  None of the objective methods of 
identifying a moderately severe muscle injury are shown in 
the competent clinical evidence of record.  

However, as stated above, when compensable muscle group 
injuries are in the same anatomical region, but do not act on 
the same joint, the rating for the most severely injured 
muscle group will be increased by one level, and used as the 
combined evaluation for all affected muscle groups.  38 
C.F.R. § 4.55(e).  The Board, therefore, finds that the 
veteran's left upper arm impairment with injuries to both MG 
V and MG VI is correctly rated as one level higher than 
moderate and warrants a 20 percent disability rating.  

The Board also finds that an evaluation higher than 20 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  Although the May 2001 VA examination report showed 
pain when approaching full range of motion, the November 2001 
examination report noted that the veteran did not have any 
specific pain but experienced occasional flare-ups while 
driving or with frequent use.  The November 2001 examiner 
noted no increased pain after approximately 10 repetitions 
and opined that there would be a very mild impairment in 
function with prolonged use which would not significantly 
limit the veteran's functional ability to help his son on the 
farm and complete his activities of daily living.  Therefore, 
the Board notes that any functional loss due to pain has been 
contemplated in the currently assigned 20 percent evaluation 
and that the provisions of 38 C.F.R. § 4.40 and § 4.45 do not 
provide any basis for an evaluation in excess of 20 percent 
for the veteran's left arm disability.

As such, the criteria for an evaluation in excess of 20 
percent for the service-connected GSW, left upper arm, MG V 
and VI, residuals of contused left brachial artery, have not 
been met, and the preponderance of the evidence is against 
the veteran's claim.  



V.	GSW  to Left Forearm

The veteran's service-connected GSW, left forearm, is rated 
under Diagnostic Codes 5308, Muscle Group VIII, for the (non-
dominant) left upper arm.  

The record indicates that the VA examination in November 2004 
demonstrated injuries of no more than moderate severity to MG 
VIII.  There is no evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability worse than 
those shown for moderate muscle injuries.  As noted above, 
the November 2004 VA examiner concluded that the veteran had 
only mild impairment in function and the evidence does not 
indicate that the veteran is unable to keep up with work 
requirements.  

Tests of strength in November 2004 did not demonstrate 
positive evidence of impairment and tests of endurance 
demonstrated only a very slight lack of endurance and 
fatigability.

The type of wound identified in the service medical records 
has been fairly characterized as moderate in nature 
consistent with 38 C.F.R. § 4.56(d).  The evidence of record 
does not meet the criteria for the next higher 20 percent 
evaluation for a moderately severe injury characterized as a 
through-and-through or deep-penetrating wound with 
debridement, prolonged infection, or sloughing of soft parts 
and intramuscular scarring.  None of the objective methods of 
identifying a moderately severe muscle injury are shown in 
the competent clinical evidence on file.  The Board, 
therefore, finds that the veteran's left forearm impairment 
is correctly rated as moderate and warrants a 10 percent 
disability rating.  

The Board also finds that an evaluation higher than 10 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  At the November 2004 examination, the veteran 
demonstration full range of motion in the hand, wrist and 
flexion extension of the elbow.  He also had full pronation 
and full supination.  As noted above, the November 2004 
examiner noted no increased pain after approximately 10 
repetitions and opined that there would be a very mild 
impairment in function with prolonged use which would not 
significantly limit the veteran's functional ability to help 
his son on the farm and complete his activities of daily 
living.  Therefore, the Board notes that any functional loss 
due to pain has been contemplated in the currently assigned 
10 percent evaluation.  The Board finds that the provisions 
of 38 C.F.R. § 4.40 and § 4.45 do not provide any basis for 
an evaluation in excess of 10 percent for the veteran's left 
arm disability.

As such, the criteria for an evaluation in excess of 10 
percent for the service-connected GSW, left (non-dominant) 
forearm, MG VIII, sensory deficit left radial nerve, have not 
been met; and the preponderance of the evidence is against 
the veteran's claim.  

In reaching these determinations, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board notes that there is no evidence of record that the 
veteran's left arm disability causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
left arm disability.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

1.  Entitlement to an evaluation in excess of 20 percent for 
gunshot wound (GSW) left (non-dominant) arm, muscle groups 
(MG) V and VI, residuals of contused left brachial artery, is 
denied.

2.  Entitlement to an evaluation in excess of 10 percent for 
gunshot wound (GSW) left (non-dominant) forearm, muscle group 
(MG) VIII, sensory deficit left radial nerve, is denied.



	                        
____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


